DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	This communication is in response to the communication filed on 01/27/2022.  
3.	Acknowledgment is made of Applicant's Related U.S. Application Data: This application is a 371 of PCT/US2018/062883 filed 11/28/2018.  Acknowledgment is made of Applicant's Foreign Application: FRANCE 1761318 filed 11/28/2017.
4.	After thorough search and examination of the present application and in light of the prior art made of record, claims 1-3 and 5-8 (renumbered 1-7) are allowed.  Claims 4 has been cancelled.  Claims 9-13 were previously cancelled.

EXAMINER'S AMENDMENT
5. 	An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Attorney, James H. Morris – Registration No. 34,681 on March 24, 2022.

6.	Please amend the claims, which were filed on 01/27/2022 as follows:

Claim 4  (Cancelled). 

Contact Information
7. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCISCO JAVIER APONTE whose telephone number is (571)270-7164.  The examiner can normally be reached on M-F: 8-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on (571)272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 

/FRANCISCO J APONTE/Primary Examiner, Art Unit 2198                                                                                                                                                                                                        03/24/2022.